DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-29 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-17, directed to a composition and the species mRNA in the reply filed on 02/10/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-8 and 10-17, these claims are under current examination. Claims 9 and 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
1-8 and 10-17 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112a, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-8 and 10-17 are directed to a composition with a lipid composition, wherein the lipid composition comprises any zwitterionic lipid of any structure comprising a hydrophobically 

    PNG
    media_image1.png
    87
    239
    media_image1.png
    Greyscale

 
Thus, claims 1-8 and 10-17 are drawn to millions of compounds, each moiety very different structurally from another, are attached to a carbonyl group.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a composition with any zwitterionic lipid compound of any structure comprising a hydrophobically modified phosphate, sulfonate or a carboxylate anion of formula (I). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-8 and 10-17 are broad and generic, with respect to all possible zwitterionic lipid compounds encompassed by claim 1. There is a very large number of structural variations encompassed by zwitterionic lipid compound. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus.
The specification provides guidance to a limited number of zwitterionic lipid compounds embraced by claim 1; the common structural features in the examples disclosed are: 

    PNG
    media_image2.png
    145
    245
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    103
    221
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    58
    327
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    578
    718
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    551
    367
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    515
    386
    media_image7.png
    Greyscale

The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements, and substituents embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-8 and 10-17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 8, 10-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Debs (US 6806084 B1).
Debs discloses a composition for administration, such as intravenous, with example of intravenous or intraperitoneal, comprising polynucleotide (with example of DNA having nucleotides 616 or more) with a lipid composition comprising a zwitterionic lipid comprising a hydrophobically modified phosphate anion phosphatidylethanolamine with example of lysinyl-PE and dioleoylPE (DOPE) that has structure:

    PNG
    media_image8.png
    152
    479
    media_image8.png
    Greyscale
; carrier dextrose; wherein ratio of cationic lipid: DNA is 5 nanomoles (=1.49microgram, considering Molecular weight of PE=299): 1microgram, which is 1.49:1 (within the limits as in the instant claims):

    PNG
    media_image9.png
    321
    1362
    media_image9.png
    Greyscale

another polymer conjugated lipid DOTAP, wherein the ratio of cationic lipid to polymer-conjugated in ratio of 5:1 (reads on limitation of the instant claim 13) to 1:5; and cholesterol and/or cholesterol derivative CEBA (a steroid or steroid derivative) and in a molar ratio from 5:1 to 1:5 with cationic lipid (reads on limitation of the instant claims 11)

    PNG
    media_image10.png
    386
    405
    media_image10.png
    Greyscale

 (entire patent, especially, abstract, col 19-24 examples 2-5, col 35-36 and claims).
With regards to claim 7 limitation “encodes a CRISPR—nuclease”-Since the cited prior art teaches same polynucleotide as in the instant claims, the polynucleotide of the cited prior art is expected to encode a CRISPR—nuclease.
Since the cited prior art reads on all the limitations of the instant claims 1-2, 5, 7, 8, 10-17, these claims are anticipated. 

Claims 1-2, 6, 7, 10, 12, 15-17 and elected species are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yagi (US 20090175930 A1).
Yagi discloses a composition for administration, such as intravenous, with example of intravenous, comprising polynucleotide (with example of mRNA) with a lipid composition comprising a zwitterionic lipid comprising a hydrophobically modified phosphate anion phosphatidylethanolamine with example of dioleoylPE (DOPE), distearoylphosphatidylcholine, surfactant; another polymer conjugated lipid DOTAP, and cholesterol and/or cholesterol derivative (a steroid or steroid derivative) (entire patent, especially, abstract, paragraphs 0061-0090, 0147-0149, 0154 example 1 and claims).
With regards to claim 7 limitation “encodes a CRISPR—nuclease”-Since the cited prior art teaches same polynucleotide as in the instant claims, the polynucleotide of the cited prior art is expected to encode a CRISPR—nuclease.
Since the cited prior art reads on all the limitations of the instant claims 1-2, 6, 7, 10, 12, 15-17, these claims are anticipated. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-17 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10562849 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-8 and 10-17, in the instant application is fully disclosed and is covered by the claims 15-18 of U.S. Patent No. 10562849 B2. Since the patent and the instant application are claiming common subject matter of a composition comprising polynucleotide and zwitterionic lipid comprising a hydrophobically modified sulfonate anion etc.  
The difference of scope, however, does not constitute a patentable distinction, because the claims in the patent simply fall within the scope of the present invention.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claims 1-8, and 10-17 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1, 11, 13, 48, 50, 52, 61, 65, 91, 93, 101 and 109 of co-pending US application 15/597063.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a composition comprising polynucleotide and zwitterionic lipid comprising a hydrophobically modified sulfonate anion etc.  and co-pending applications is also drawn to same composition.
	Thus, the composition of the co-pending application discloses composition of the instant claims. 
The difference of scope, however, does not constitute a patentable distinction, because the claims in the co-pending application simply fall within the scope of present invention.  For the foregoing reasons, the instantly claimed composition is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623